DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 2, the words “configured to” are repeated.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0117939) in view of Ravid et al (US 2017/0353045; hereinafter “Ravid”).
Regarding claim 1: Lim teaches a battery diagnosis and data change device (Abstract; ¶13; battery management system for exchanging information, including diagnosis information; Figure 4), comprising: a communication unit connected to the connection unit (element 300 in Fig. 4) and configured to transmit/receive data to/from a battery management system (BMS) (element 110 in Fig. 4) configured to measure a temperature, a current, and a voltage of a battery module (connection between elements 310 in Fig. 4), and determine that the battery module is in a stable state in response to at least one of the measured temperature, current and voltage of the battery module satisfying a first preset control range for operation parameters of the battery module (¶46; a control unit that uses the unit battery cell information to generate the state information and the diagnosis information of the battery module by comparing the state information with a set of reference values to determine whether the plurality of unit battery cells are in an abnormal or normal state and generate the abnormal or normal information; the Examiner interprets this range of reference values as a preset control range that can be transmitted and/or received to/from the BMS based on the connection in Fig. 4), wherein the data received from the BMS includes the first preset control range and battery operation data calculated by the BMS based on the measured temperature, current and voltage of the battery module (element 440 in 300 in Fig. 4; ¶13, 45-46); a control unit configured to control data transmission/reception of the data to/from the BMS (element 450 in Fig. 4; ¶46); a diagnosis unit configured to determine a state of the battery module based on the battery operation data and the first preset control range received from the BMS (element 300 in Fig. 4; ¶45-46); a memory unit configured to store the determined state of the battery module (element 450; ¶54); and a change data input unit (using the diagnosis information for use in element 410 in Fig. 4 to balance the charge state, which is generating cell balancing information, which is changing data in the BMS).
Lim teaches the device and elements of claim 1 and while it appears to be inherent, it does not explicitly teach:
a change data input unit configured to transmit a preset data update containing a second preset control range to the BMS for changing the first preset control range in the BMS to the second preset control range
Ravid teaches:
a change data input unit configured with a preset data update containing a second preset control range to the BMS for changing the first preset control range in the BMS to the second preset control range (Abstract, ¶49; reconfiguration from a first to a second set of test configuration parameters). Further, it would be obvious to transmit this preset data update to the BMS in the device of Lim as it can be transmitted and/or received to/from the BMS based on the connection in Fig. 4. It would have been obvious to one of ordinary skill to transmit the update in order to provide whatever preset range is desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ravid with the invention of Lim in order to provide accuracy in diagnosing the battery.
Lim teaches:
Regarding claim 2: further comprising a connection unit configured to receive power from the battery module upon being connected to a connector of the battery module (elements 400a and 300 in Fig. 4).
Regarding claim 3: wherein the data received from the BMS further comprises: a first preset use of the battery module, and wherein the preset data update transmitted from the change data input unit to the BMS further includes a second preset use of the for changing the first preset use of the battery module to the second preset use so as to change one or more of the operation parameters of the battery module (¶13, 45, 71; element 300 compares with preset values). 
Further, it would be obvious to one of ordinary skill to have a system with an initial baseline using preset values to operate when first used. Setting an initial baseline when manufacturing and testing is well-known in the art for many kinds of systems and devices. It would have been obvious to one of ordinary skill to set this initial baseline in order to operate until further analysis occurs as the system is used.

Regarding claim 4: wherein the preset control range for operation parameters of the battery module includes a preset temperature control range, a preset current control range, and a present voltage control range, wherein the diagnosis unit is configured to determine that the battery module is in the stable state if the temperature, current and voltage of the battery module are within the preset temperature control range, the preset current control range, and the preset voltage control range, respectively (¶13, 45; in normal state).

Regarding claim 5: Lim teaches a method for diagnosing a state of a battery module and changing data in a battery management module (BMS) (element 110 in Fig. 4), wherein the BMS is configured to configured to measure a temperature, a current, and a voltage of the battery module, and to calculate battery operation data based on the measured temperature, current and voltage of the battery module (element 440 in 300 in Fig. 4; ¶13, 45-46), the method being performed by a battery diagnosis and data change device coupled to the battery module and to the BMS (Abstract; ¶13; battery management system for exchanging information, including diagnosis information; Figure 4), the method comprising: reading the battery operation data of the battery module from the BMS and a first preset operation parameter control range calculated by the BMS based on the battery operation data (element 440 in 300 in Fig. 4; ¶13, 45-46); determining that the battery module is in a stable sate in response to at least one of the measured temperature, current and voltage (¶46; a control unit that uses the unit battery cell information to generate the state information and the diagnosis information of the battery module by comparing the state information with a set of reference values to determine whether the plurality of unit battery cells are in an abnormal or normal state and generate the abnormal or normal information; the Examiner interprets this range of reference values as a preset control range that can be transmitted and/or received to/from the BMS based on the connection in Fig. 4) of the battery operation data satisfying the first preset operation parameter control range received from the BMS (element 300 in Fig. 4; ¶45-46); storing the determined state of the battery module (element 450; ¶54).
Lim teaches the method and elements of claim 5 and while it appears to be inherent, it does not explicitly teach:
transmitting a preset data update containing second preset operation parameter control range to the BMS for changing the first preset operation parameter control range in the BMS to the second preset operation parameter control range.
Ravid teaches:
a preset data update containing second preset operation parameter control range to the BMS for changing the first preset operation parameter control range in the BMS to the second preset operation parameter control range (Abstract, ¶49; reconfiguration from a first to a second set of test configuration parameters). Further, it would be obvious to transmit this preset data update to the BMS in the device of Lim as it can be transmitted and/or received to/from the BMS based on the connection in Fig. 4. It would have been obvious to one of ordinary skill to transmit the update in order to provide whatever preset range is desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ravid with the invention of Lim in order to provide accuracy in diagnosing the battery.


Lim teaches:
Regarding claim 6: further comprising receiving power from the battery module through the connector (elements 400a and 300 in Fig. 4).
Regarding claim 7: further comprising: reading a first preset use of the battery module, wherein transmitting the preset data update comprises: changing the first preset use of the battery module to a second preset use so as to change one or more of the operation parameters of the battery module (¶13, 45, 71; element 300 compares with preset values).
Further, it would be obvious to one of ordinary skill to have a system with an initial baseline using preset values to operate when first used. Setting an initial baseline when manufacturing and testing is well-known in the art for many kinds of systems and devices. It would have been obvious to one of ordinary skill to set this initial baseline in order to operate until further analysis occurs as the system is used.

Regarding claim 8: wherein the preset operation parameter control range includes a preset temperature control range, a preset current control range, and a present voltage control range, wherein determining that the battery module is in a stable state is in response to the temperature, current and voltage of the battery module being within the preset temperature control range, the preset current control range, and the present voltage control range, respectively (¶13, 45; in normal state).

Regarding claims 9 and 10, Lim teaches the device and method of claims 1 and 5 respectively but does not explicitly teach: 
wherein the communication unit is configured to determine occurrence of overvoltage or overcurrent in response to at least one of the measured temperature, current and voltage of the battery module not satisfying the first preset control range.
However, it would have been obvious to determine occurrence of overvoltage or overcurrent in response to at least one of the measured temperature, current and voltage of the battery module not satisfying the first preset control range. In ¶58 of Lim, it teaches a circuit that protects unit battery cells from overcurrent and overvoltage. It is well-known in the art to make a determination that there is a condition satisfied in a system in which overcurrent or overvoltage has occurred. It would have been obvious to one of ordinary skill to make this determination in order to prevent damage to the battery module.

Response to Arguments
Applicant's amendments and arguments filed January 4, 2022 have been fully considered but they are not persuasive. The Applicant argues that the Lim reference does not disclose transmitting second preset data to a BMS for changing first preset data, in which the preset data is a preset control range. However, the Examiner interprets the range of reference values used in Lim as a preset control range that can be transmitted and/or received to/from the BMS based on the connection in Fig. 4. Further, the Ravid reference is used to teach the idea of reconfiguring parameters based on a determination comparing the two set of configuration parameters. It is then explained in the rejection above how it would have been obvious to one of ordinary skill in order to transmit an update to a second control range, which could be based on a determination made on the state, which as cited in the Lim reference, is being done as shown in ¶45-46 using element 300 in Fig. 4.


Conclusion
Applicant's amendment necessitated the new and updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857